Title: 28th.
From: Adams, John Quincy
To: 


       I wrote off my piece for Commencement this forenoon, and carried it to Mr. Reed for his examination: and henceforth I believe I shall be very idle till Commencement. Having got through the business of my theses, and being prepared for the important day, I shall now be at leisure, and shall attend in some measure to my health which has been in a declining state for this twelve­month a sedentary life, and the little exercice which I have used, have been attended with their usual consequences, and now my principal business, will be to recruit. Mr. Pearson gave us a lecture this afternoon, in which he attempted to prove the non-existence of complex ideas.
      